Citation Nr: 0920361	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, claimed as secondary to service connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a 100 percent schedular rating for PTSD.

3.  Entitlement to a compensable rating for residuals of a 
left thigh shrapnel wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1964 to November 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for residuals of a left thigh shrapnel 
wound, continued a 30 percent rating for PTSD, and denied 
service connection for a headache disorder.  An April 2004 
rating decision increased the rating for PTSD to 50 percent, 
effective June 18, 2002 (the date of claim).  In September 
2005 a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  In October 2006 these matters were remanded for 
further development.  Another interim rating decision in 
October 2008 increased the rating for PTSD to 70 percent, 
effective April 13, 2007 (the date of a VA examination); and 
awarded a total disability rating based on individual 
unemployablity (TDIU).  The Veteran has not disagreed with 
the effective dates assigned.  

The issue of entitlement to a compensable rating for 
residuals of left thigh shrapnel wound is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  A headache disorder was not manifested in service and is 
not shown to be related to the Veteran's service or to have 
been caused or aggravated by his service connected PTSD.

2.  At no time since April 13, 2007, is the Veteran's PTSD 
shown to have been manifested by symptoms such as gross 
impairment in thought processes or communication, persistent 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, persistent 
danger of hurting self or others, disorientation, or other 
symptoms of like gravity productive of total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  Service connection for a headache disorder, to include as 
secondary to service connected PTSD, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  A 100 percent schedular rating for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Via letters in August 2003, October 2006 and most recently in 
July 2008, the Veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letters 
informed the Veteran that he should submit any medical 
evidence pertinent to his claim, and the July 2008 letter 
specifically advised him of what was necessary to 
substantiate a claim of secondary service connection.  
Although full VCAA notice was not provided to the appellant 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
reajudicated after all notice was given.  See October 2008 
supplemental statement of the case (SSOC).  

While the Veteran did not receive timely notice regarding the 
rating of headache disability or an effective date of award 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), this 
decision denies service connection; neither the rating of a 
disability nor the effective date of an award is being 
addressed at this time.  Hence, the Veteran is not prejudiced 
by such notice defect.

Specifically regarding the increased rating claim, the Board 
observes that while the Veteran was timely advised of some of 
the VCAA -mandated requirements, he did not receive timely 
notice in full accordance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), wherein the U.S. Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice in a claim for an increased rating requires that 
VA notify the claimant that, to substantiate such claim (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. However, the Board finds that the Veteran is 
not prejudiced by the defect because after he was notified 
(albeit in improper form) of the criteria for rating the 
disability and the evidence necessary to substantiate his 
claim, after he had ample opportunity to respond, and after 
additional development was completed, his claim was 
readjudicated (See October 2008 rating decision which 
increased the rating to 70 percent).  Furthermore, in 
testimony before the undersigned in February 2005, the 
Veteran described the impact the PTSD has on his daily 
activities and employment, and described symptoms that are 
listed in the criteria for rating PTSD, showing awareness 
(actual knowledge) of what is needed to substantiate his 
claim.  Due process has not been frustrated by the process in 
this case; neither the Veteran, nor his representative, has 
alleged that notice was inadequate or that there is any 
prejudice from a notice defect.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
He was afforded VA examinations in September 2003, February 
2005 and (pursuant to the Board's remand) in April 2007, 
October 2007 and October 2008.  VA's duty to assist the 
Veteran in the development of facts pertinent to his claim is 
discharged.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to what remains on appeal, has been reviewed.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Service Connection:

Service connection may be granted for disability due to 
disease or injury that was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records are silent for 
complaints, symptoms, or diagnosis of a headache disability.  
Service connection has been established for PTSD.

VA records from January 2002 to July 2008 show ongoing 
treatment for chronic headaches.  A March 2002 record notes 
an assessment of "chronic daily headache with some 
components of chronic tension type headache, probably related 
to depression which is a current comorbidity."  Private 
records from August 2002 to June 2003 show the Veteran 
received treatment (including surgery) for a brain tumor.

On September 2003 VA examination, the Veteran reported 
experiencing severe headaches within the last four years.  
Neurological evaluation revealed the Veteran was alert and 
oriented; his speech was slightly dysarthric; Cerebellar 
coordination, finger-to-nose and heel-to-shin were intact and 
no definite dysmetria or ataxia was noted.  The diagnoses 
were chronic daily headaches (tension type); and status post 
CPA meningioma removal on 2/14/03.  On an April 2004 addendum 
the examiner noted that "I do not find any direct relation 
of his current diagnosis-headaches disorder with his service 
connected PTSD."

On April 2007 VA examination, the Veteran voiced continued 
complaints of chronic headache.  He indicated that he had no 
history of head trauma.  Mental status examination was 
unremarkable.  The diagnoses were chronic tension-type 
headaches; and status post partial removal and subtotal 
resection of meningioma.  The examiner noted that the 
Veteran's headaches started about seven to eight years prior.  
He indicated that the Veteran has had a history of PTSD for 
many years; and that it was less likely as not that the 
headaches were as a result of military service.

On October 2007 VA examination, the examiner noted that the 
claims file was reviewed, and opined:

"The headaches, which started 7 - 8 years ago, are most 
likely related to and are due to meningioma and are not 
likely related to longstanding PTSD.  Headaches are a 
subjective complaint.  There are no separate 
manifestations or methods of quantifying the level of 
headache disability to be attributable to any etiology.  
Based upon longitudinal review of medical evidence, it 
is apparent that the headache that was diagnosed was 
most likely due to the ongoing tumor process.  The 
headaches are not caused by or aggravated by 
longstanding service connected PTSD and are most likely 
due to his ongoing persistent neurological disease."

In a June 2008 letter, Dr. R. P. B. notes that the Veteran 
had complaints of headaches.

On August 2008 VA examination, the Veteran indicated that his 
headaches are still mostly chronic tension-type.  The 
diagnoses remained unchanged.  The examiner opined:

"The [Veteran's] headaches started about 9 years ago, 
sometime around the year 2000.  Around 2002 he was found 
to have a right-sided CP angle tumor and meningoma, so 
the headaches are most likely related to the right CP 
angle tumor meningioma which can cause headaches.  
Please note that the [Veteran's] PTSD symptoms have been 
there since he was discharged from the service in 1970s.  
At that time no treatment record was noted for any 
headaches subsequent to complaint of PTSD symptoms.  The 
[Veteran's] headaches just started many years after he 
was diagnosed to have PTSD.  The headache that was 
diagnosed was most likely secondary to [his] ongoing 
tumor process. . . . The [Veteran] states that the PTSD 
symptoms sometimes can aggravate the headaches but the 
[Veteran] gets headaches regardless of PTSD 
symptomatology.  There is no documentation regarding his 
headaches in the psychiatric progress notes from the 
mental hygiene clinic follow-up regarding his PTSD 
symptoms and there was no definite follow up for the 
headaches noted in the C-file."

A headache disorder was not manifested during the Veteran's 
active service or for many years thereafter, and it is not 
alleged that his headache disorder is directly related to 
(was incurred or aggravated during) his active duty service.  
The theory of entitlement proposed is primarily one of 
secondary service connection, i.e., that the Veteran's 
current headache disability is related to his service 
connected PTSD.

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met; a headache disorder is diagnosed, and it 
is not in dispute that the Veteran has such disorder.  (2) 
Evidence of a service-connected disability.  This requirement 
is also met, as PTSD is service connected. and (3) Competent 
evidence of a nexus between the service-connected disability 
and the disability for which secondary service connection is 
claimed (i.e., that the PTSD has caused or aggravated the 
headaches).

The only competent (medical) evidence of record that directly 
addresses the matter of a nexus between the Veteran's 
headache disorder and his service-connected PTSD is in the 
April 2004 addendum to the September 2003 examination report, 
and the reports of the April and October 2007 and August 2008 
VA examinations.  All of the examiners opined, in essence, 
that the service connected PTSD did not cause the headache 
disorder (as there was another clinically documented cause, 
i.e. the nonservice-connected brain tumor and postoperative 
residuals.)  

Although, a VA March 2002 record notes, in essence, that the 
Veteran's chronic headache disorder was probably related to 
depression; it is unclear how the examiner arrived at such 
conclusion, as there is no explanation of rationale for the 
opinion.  Notably, it appears to have been offered prior to 
the discovery of the Veteran's brain tumor.  The opinion is 
also lacking in probative value as it is offered in 
speculative terms.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).

The October 2007 VA examiner also indicated that it would not 
be possible to establish that any portion of the headaches 
disability is due to aggravation from PTSD (as headaches are 
a subjective manifestation, and are not quantifiable by 
etiology).  See 38 C.F.R. § 3.310(b).  

As the Veteran, is a layperson, his own opinion that his 
current headache disability is due to his service-connected 
PTSD is not competent evidence.  As a layperson, he is not 
competent to offer an opinion regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), 
see also Jandreau v. Nicholson, 492 F3d. 1372 (Fed. Cir. 
2007).  The preponderance of the evidence is against a 
finding that the Veteran's headache disability was caused or 
aggravated by his service-connected PTSD.  Therefore, service 
connection for a headache disorder based on a theory that 
such disability was aggravated by PTSD is not warranted.  

Increased Rating:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, the record does not show that at any time 
since April 13, 2007 the criteria for a rating in excess of 
70 percent were met.  Consequently further "stages" in the 
rating are not indicated.  

At the September 2005 hearing the Veteran testified regarding 
the impact PTSD has on his daily activities and employment.  
He indicated that his employer went out of business he got 
along with his supervisors, and that the PTSD did not affect 
relations with co-workers, as he worked isolated from others.  
He got along with family.  
The current 70 percent rating for PTSD is based on the 
findings on April 2007 VA examination.  Mental Status 
examination revealed that the Veteran was cooperative; his 
mood was depressed; his affect was blunted; his speech was 
normal; he exhibited no perceptual problems; his thought 
process and content were normal; he denied suicidal or 
homicidal ideation; he was oriented in all spheres; his 
insight and judgment were fair; he exhibited fair impulse 
control.  He reported that he spent most of his time at home; 
he was able to attend to activities of daily living.  The 
examiner noted that the Veteran's PTSD symptoms were fairly 
severe.  He indicated that the Veteran would have a hard time 
getting a job because of his depression, social isolation, 
and lack of motivation.

VA records from May 2007 to July 2008 show the Veteran was 
receiving ongoing treatment for PTSD.  December 2007 and July 
2008 records note that he was neatly dressed and enjoyed a 
relationship with his granddaughter.

On August 2008 VA examination, the Veteran reported that he 
was not able to work any longer because of his physical and 
mental disabilities complaints.  He spent all of his time in 
the house that he shares with his wife and granddaughter.  
Mental status examination revealed that he was alert and 
oriented in all spheres; his mood was moderately to severely 
depressed; his affect was constricted, but otherwise 
appropriate; his speech was disfluent; although his 
utterances were longer than six words, his rhythm of speech 
was interrupted.  He denied symptoms consistent with a 
psychotic disorder such as auditory or visual hallucinations, 
paranoid ideation, or ideas of reference; he appeared to 
exhibit fair insight and intact judgment; he appeared to be 
of average intellectual ability; he denied suicidal or 
homicidal ideation or intent.  He reported daily nightmares, 
flashbacks, and recurrent intrusive thoughts of friends and 
fellow soldiers and his experiences in Vietnam.  He stated 
that he lets his wife take care of financial matters; the 
examiner commented that the Veteran had the capacity to 
manage his own financial affairs.  The examiner stated that 
the Veteran is not employable.

Treatment records do not show that at any time for 
consideration the Veteran has exhibited symptoms of PTSD 
approximating the criteria for a 100 percent schedular 
rating.  There is no evidence of intermittent inability to 
perform activities of daily living (i.e., maintenance of 
minimal personal hygiene) (the Veteran regularly denies such 
impairment) or of disorientation as to time or place.  While 
there is evidence of some impairment of thought processes, 
communication, and behavior, such symptoms are not of a 
gravity comparable to those in the criteria for a schedular 
100 percent rating.  Specifically, on August 2008 VA 
examination, it was noted that the Veteran's judgment was 
intact, and his insight was fair.  Regarding delusions and 
hallucinations, the Veteran denied such.  Furthermore, there 
was no evidence of suicidal or homicidal ideation or intent.

While the evidence described above shows occupational and 
social impairment with deficiencies in most areas, it does 
not show psychiatric symptoms that would be productive of 
total social and occupational impairment.  None of the listed 
symptoms in the criteria for a 100 percent schedular rating 
has been reported.  That he is considered capable of managing 
his own financial affairs, and enjoys a relationship with his 
granddaughter reflect a level of functioning inconsistent 
with total social and occupational impairment.

In view of the foregoing, the Board finds that the criteria 
for a schedular 100 percent rating for PTSD are not met, and 
that such rating is not warranted.  Significantly, the 
Veteran has already been awarded a TDIU rating from April 13, 
2007.  As such rating encompasses (favorable) consideration 
of whether there is occupational impairment beyond that 
recognized by the schedular rating assigned, the matter of 
whether referral for consideration of an extraschedular 
rating is indicated is moot.  


ORDER

Service connection for a headache disorder, to include as 
secondary to service-connected PTSD, is denied.

A schedular 100 percent rating for PTSD is denied. 


REMAND

The Veteran testified at the September 2005 Travel Board 
hearing that he took pain medication specifically prescribed 
for his residuals of a left thigh shrapnel wound.  VA 
Pharmacy records obtained pursuant to the Board's Remand show 
he received prescribed medication for pain; however, they do 
not show the source of the pain.  In March 2009 written 
argument, the Veteran's representative asserted, in essence, 
that the Veteran is entitled to a contemporaneous VA 
examination.  As the Veteran was last examined for this 
disability in October 2003, and alleges that the current 
level of associated disability is greater than was then 
found, a contemporaneous examination is needed.

Furthermore, during the pendency of this appeal, the U. S. 
Court of Appeals for Veterans Claims (Court) outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
held, in essence, that the Secretary must notify the claimant 
that, to substantiate a claim, the claimant must provide (or 
ask the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; how 
disability ratings are assigned; general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  The Veteran has not received notice 
that is fully Vazquez-compliant.  Since this issue is being 
remanded anyway, the RO will have the opportunity to correct 
such notice defect without additional delay.

Finally it is noteworthy that where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, staged ratings may be appropriate in an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  Regarding his residuals of a left 
thigh shrapnel wound, the RO must provide 
the Veteran the specific notice required 
in increased compensation claims, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) and afford 
him the opportunity to respond.  The RO 
should also secure for the record the VA 
pharmacy records and clinical treatment 
records which show the disability for 
which his prescriptions for pain 
medication are provided.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
examiner to determine the current severity 
of his service connected residuals of a 
shrapnel wound.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  All 
symptoms and functional limitations due 
to, or associated with, the left thigh 
shrapnel wound residuals should be 
described in detail.  The examiner should 
specifically note whether the prescription 
pain medication the Veteran receives from 
VA is provided for his left thigh shrapnel 
wound residuals.  The examiner should 
explain the rationale for all opinions 
given.

3.  The RO should then readjudicate this 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the Veteran and his representative 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


